Citation Nr: 1525440	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-12 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active military service from April 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2011 rating decisions of the Department of Veterans Affairs (VA) Chicago, Illinois Regional Office (RO).

The Veteran testified at a hearing at the RO in April 2015 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.  During the hearing the undersigned VLJ set forth the issue to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further evidence that was needed to help substantiate the claim.  Those actions satisfied the presiding VLJ's duties to explain fully the issue and suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; type II diabetes, rated as 20 percent disabling; hypertension, rated as 10 percent disabling, peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and erectile dysfunction, rated as 0 percent disabling.  The current combined rating is 80 percent (with the bilateral factor); and he is entitled to special monthly compensation on account of loss of use of creative organ.  

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been retired since prior to the current appeal.  In his December 2010 formal TDIU application, the Veteran reported that he had worked as a bus driver from 2000 to 2005.  The record indicates that prior to that he worked as a carrier for the Postal Service for 35 years.  He also reported that he completed one year of college, and indicated that his PTSD has prevented him from maintaining substantially gainful employment.  

The Board notes that there are several VA medical opinions of record obtained in the record. In a January 2010 statement, a VA examiner (Dr. P.) stated that the Veteran could work in some capacity; however, it should be in low stress environments with limited duties.  Otherwise, stressful work environments were very likely to exacerbate his symptoms of PTSD and were not recommended.  

In a September 2010 VA examination, the Veteran reported that he lost 9 to 10 days from work a month and was forced to quit in 2005 due to increased PTSD symptoms including isolation, irritability, depression, anxiety, and difficulty working with others.  After a mental status examination, the examiner determined that the Veteran's PTSD has improved with therapy, however, he remained isolated, hypervigilant, irritable, depressed, and unable to work with others or supervisors, and he had poor concentration and very poor social functioning.  

December 2010, August 2011, and June 2013 letters from the Veteran's treating psychiatrist indicated that it is not possible for the Veteran to sustain competitive employment.  In the December 2010 letter, the examiner indicated that he had been treating the Veteran since January 2007 and that despite all of his efforts, including full compliance with medications and very cooperative work with his physicians, the Veteran remained in a condition in which it was not possible for him to sustain competitive employment.

A May 2011 VA examiner indicated that as a result of his PTSD, the Veteran remained isolated, hypervigilant, irritable, easily angered, and unable to work with others or supervisors.  He had poor concentration and great difficulty following orders.  He also had become increasingly anxious, depressed, and passively suicidal.  He was unable to follow simple instructions, and had very poor social functioning.  The Veteran's symptoms of PTSD adversely affected his ability to work with others and alone.  Therefore, PTSD, his service connected disability, prevented him from performing activities consistent with his work experience and prior education or training.  

However, regarding the Veteran's physical disabilities, a May 2011 VA examiner also indicated that the Veteran's diabetes mellitus and related conditions did not affect the Veteran's ability to maintain or sustain gainful employment.  The examiner stated that the Veteran's diabetes was well controlled on one medication and although the Veteran had neuropathy, he was still able to drive and do all of the activities of daily living.  The examiner stated further that the main issue was fatigue which was caused by the Veteran's nonservice-connected obstructive sleep apnea.  

The Veteran provided testimony at a personal hearing before the undersigned in April 2015.  At that time, the Veteran testified that during his last employment as a bus driver, he was nervous and afraid that he would have an accident; he also got angry with passengers on the bus; and he did not get along with his bosses.  He also stated that he had side-effects from the numerous medications he was taking for his PTSD and diabetes.  The Veteran also reported that while he worked for the Postal Service for many years, it was a struggle; and he indicated that he should have been fired three or four times and was confrontational with his bosses there. 

In viewing the medical evidence of record, as well as the statements of the Veteran, the Board finds the evidence in equipoise.  In such cases, the Veteran is to be afforded the benefit of the doubt.  See 38 U.S.C.A. § 5107.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


